Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/1/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 21, the phrase “by housing” has been changed to –by the housing—
In claim 1, line 35, the phrase “characteristic of the sump pump” has been changed to –characteristic level of the sump pump—
In claim 1, line 37, the phrase “and to cause” has been changed to –and (ii) cause—

In claim 12, line 35, the phrase “characteristic of the sump pump” has been changed to –characteristic level of the sump pump—
In claim 12, line 21, the phrase “by housing” has been changed to –by the housing—
In claim 17, lines 1-2, the phrase “the remote device” has been changed to –the remote signal receiving device—
In claim 18, line 21, the phrase “by housing” has been changed to –by the housing—
In claim 18, line 35, the phrase “characteristic of the sump pump” has been changed to –characteristic level of the sump pump—
In claim 18, line 42, the phrase “characteristic of the sump pump” has been changed to –characteristic level of the sump pump—
In claim 23, lines 1-2, the phrase “the remote device” has been changed to –the remote signal receiving device—

Allowable Subject Matter
Claims 1-4 and 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, while the prior art of record discloses the particulars of a monitor device including one with a computer, the prior art does not further disclose or reasonably teach in combination a monitor specific for a sump pump which uses its onboard 
Regarding claim 12, while the prior art of record discloses the particulars of a monitor device including one with a computer, the prior art does not further disclose or reasonably teach in combination a monitor specific for a sump pump in which the onboard computer is initiated with a plurality of different normal AC operating electric current characteristic levels, and the onboard computer is configured to operate in an initiation mode to determine which of the different normal operating AC electric current characteristic levels is appropriate for the sump pump to thereby enable a determination of a variation from a first normal operating AC electric current characteristic level above zero for the sump pump to a second different non-normal operating electric current characteristic above zero for the sump pump based on the normal operating AC electric current characteristic level of the sump pump, wherein any such determined variation in operating AC electric current characteristic level itself is used to determine a failure of part of the sump pump.
Regarding claim 18, while the prior art of record discloses the particulars of a monitor device including one with a computer, the prior art does not further disclose or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746